PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/459,762
Filing Date: 15 Mar 2017
Appellant(s): Jongmin LEE



__________________
Yoon S. Ham
Reg. No. 45,307
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed  On March 12th, 2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (2014/0185529) Lim hereinafter, in view of Izutsu et al. (2007/0028133), Izutsu hereinafter.

(2) Response to Argument

In Section IV.A, Appellant presents arguments regarding the rejection of claims 9-10 under 35 U.S.C. 103, applicable to primary reference Lim.

Appellant restates claim 9 and asserts that Lim fails to teach “transmitting,  at the device, to a communication control server, a D2D communication request including the neighboring device list, information about a type of the at least one communication module of the second interface of the device”. Appellant, then, describes certain sections of Lim and then generally asserts that Lim is silent regarding the aforementioned claim limitations.
Examiner respectfully disagrees. As indicated in the final rejection (10/15/2020), Lim discloses a transmission of a D2D communication request which includes a neighboring device list to a communication control server. For example, consider ¶0011, which states, “transmitting information D2D communication request signals from D2D UEs (S660) , subsequently,  a valid/qualified (based on ¶0072-¶0075 / Fig.5 & Fig.6 (S670),  assisted/composed by cellular UE in order to minimize signaling overhead for the BS) lists of neighbor D2D (along with resource allocation for those composed list of neighbor D2D) is transmitted by the BS (S680) to the D2D UEs (as requested for D2D communication request signals in S660).
In reference to communication module of second interface of the device, as it is already indicated in the final rejection (10/15/2020), Lim discloses that the D2D device is able to perform both D2D communication (interpreted as First interface, See, Fig.5,¶0020/¶0070, Fig.6 (S635, ¶0079)) and communicates with network devices (interpreted as second interface e.g., Node B, an eNode B, an access point) using different other technologies, such as CDMA, GSM, UMTS, LTE/LTE-A, 802.11 (Wi-Fi), 802.16 (Wi-max) (See ¶0024,¶0025, ¶0026, similar disclosures by the appellant, at least in ¶0060-¶0061). As disclosed in the aforementioned sections, at least in ¶0081 along with Fig.6, Lim discloses that base station (BS) receives D2D communication request signals from D2D UEs (S660). That is, D2D UEs are able to communicate (as D2D communication request signal is sent to a BS) with a base station which is commissioned in a cellular network, which means, D2D UEs are capable of communicating with (i.e., communication module (second interface) is configured at D2D UE) a BS in a cellular network. The aforementioned disclosure is also evidenced by two other prior arts (Lee: 2015/0365986, Priority: Jun 17, 2014 & Morioka: 2017/0164272, Priority: Jan 24, 2014). For example, Lee discloses in ¶0078 along with Fig.1 & 11-12, “terminal may communicate with the electronic device through a Bluetooth network while, in response to a transmission interface change request received from the electronic device, communicate using a Wi-Fi network with the electronic device through the selected channel”. Also, see  Similarly, Morioka discloses in ¶0005 along with Fig.3, “by associating an identifier with a D2D link the setup and resource allocation associated with the link may be performed in manner that corresponds to conventional resource allocation in an LTE system, where an indication of the identifier is included with resource requests and resource allocations”. Both Lee and Morioka references disclose a user device having a plurality of communication modules/interfaces, communication requests contain the information of the desired communication module (e.g., channel information: Lee or identifier of the intended system: Morioka), a quite similar concept, as demonstrated by Lim’s reference at least in ¶0081 along with Fig.6.  

In Section IV.B, Appellant presents arguments regarding the rejection of claims 9-10 under 35 U.S.C. 103, applicable to secondary reference Izutsu. Appellant asserts that Izutsu fails to teach, “information about a specific content, the communication control server selects the at least one content-providing device having a same content as the specific content requested by the device, based on the information about the specific content, requesting, at the device, the selected at least one content-providing device to provide the specific content; and receiving, at the device, the specific content from the selected at least one content-providing device”. Appellant, then, asserts that Izutsu’s reference merely provides information about Bit Torrent Protocol. 
Examiner respectfully disagrees. Izutsu discloses a method for clients to communicate with each other without passing through a server, that is, a Peer-To-Peer (P2P) communication using Bit Torrent Protocol, a P2P protocol (See ¶0001). When bandwidth consumptions of active servers/users (clients) grow higher, specifically for scenarios where active users downloads video files of enormous sizes simultaneously, running cost as wells investment cost, would be huge, Bit Torrent Protocol (a P2P protocol) addresses the situation for clients using P2P communication protocols (Fig.1-4, Fig.11-3) as disclosed by Izutsu (See ¶0007-¶0008). 

As indicated in the final rejection (10/15/2020), Izutsu discloses information about a specific content, the communication control server selects the at least one content-providing device having a same content as the specific content requested by the device, based on the information about the specific content, requesting, at the device, the selected at least one content-providing device to provide the specific content; and receiving, at the device, the specific content from the selected at least one content-providing device; For example, in ¶0014, Izutsu discloses when a specific file (specific content) is downloaded 100%, the client PC becomes a seeder, and is managed by the active peer table 120a as such. As disclosed in Fig. 3 (121), each node is indicated as "peer P" since whether the node is a seeder or not, depends on the node.  Each peer P of the network 121 is a seeder or a simple client (leecher) for a specific file, a peer P that is a seeder for a specific file can be known by referring to the active peer table 120a. In  ¶0015-¶0017, Izutsu further discloses a method in downloading specific file (specific content) in P2P communication among client peers by decreasing the load on the super seeder (peer holding the original file) when the number of files (specific contents to be downloaded) increases, Izutsu’s disclosures using the Bit Torrent Method (a P2P protocol) addresses the issue as discloses at least in ¶0049, ¶0057 along with Fig. 11-13. As mentioned in the final rejection (10/15/2020), appellant describes similar concept in reference to selecting specific content, at least in ¶0032, where it recites, “Such devices 100 that participate in D2D communication refer to a device which stores all or part of specific content and is capable of requesting and receiving content from other device or providing content at the request of other device.  These devices 100 may be classified into a seeder storing the whole content for sharing and a leecher storing some segments smaller than the original size of content for sharing.  In addition, the seeder may include a device downloading the whole content for sharing from other device as well as a device initially providing content for sharing”. 


Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/M.S.C./Examiner, Art Unit 2467    
April 25th , 2021            

Conferees: 

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467  
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                             
-----------------


-----------------


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.